Jenks, J.:
We should, not disturb the order. If the receivers have heretofore accounted in other jurisdictions, the order- would not preclude the receivers from reading decrees therein settling” such accounts, which, if valid, w’ould protect them herein and would halt any investigation in- transactions validated by such decrees. Further, if the receivers are protected against ancillary or collateral proceed- ■ ings by- orders of validity final in their character, this order cannot be used to. question or to attack such , adjudications. ■ These questions can all be presented to the referee and should be passed upon by him.
The order is affirmed, without costsi
Hooker, Gaynor, Rich and Miller, JJ., concurred.
Order, affirmed, without costs.